The opinion Of the court was delivered by
Redfield, J.
This is an action of debt, upon the decree of the court of chancery, for the balance of an account between partners. Tire only question is, whether the action can be maintained on such a decree. This court entertain no doubt that such actions will well lie. Courts of common law and of equity have concurrent jurisdiction in matters of account. In the case of Carpenter v. Thornton, 3 B. & A. 52, which is much urged upon the court by the counsel for the defendant, Ch. J. Abbott puts the very case in judgment as the proper basis of an action of debt. In the case of Sadler v. Robbins, 1 Camp. 253, Lord Ellenborough intimates that an action of debt will well lie upon the decree of a court of chancery.
W'e are fully aware, that, from the long controversy between *234the courts of equity and common law, in England, the common law courts have inclined wholly to disregard mere equitable rights. Hence, in Preston v. Christmas, 2 Wilson, 86, a book of respectable authority, and comparatively recent date, it is said, “ The whole court were clearly of opinion, that a release of an equity of redemption was nothing at all in the eye of the law.” Any judge, who should now utter such a sentiment, on his own responsibility, would be esteemed a very bold man, if quite sane. Most of the cases relied upon by the defendant may be explained in the same manner. They are decisions and dicta resulting from this long controversy.
It is true, too, that, in England, courts of equity are not considered courts of record. But Mr. Justice Story lays it down as clear law, that they are courts of record in America. Eq. Pl. 600-1. It is certain that a decree of a court of equity, enrolled, is of the same force as a record. It is very obvious, that, until the decree is enrolled, it is of no force. Hence, no action at law will lie upon a mere decretal order. Hugh v. Higgs & wife, 5 Peters. Cond. R. 560. A decree of a court of equity in the alternative, by way of penalty for nonperformance of some specific act required, doubtless would not sustain an action of debt at common law. But whenjhe decree is for a fixed, liquidated, and absolute. deEfi it would be monstrous to suppose that no action at common law will lieupoiTtf. WeMllow-aetionsypfdebi TqbesustainecTr_eyen upoñ'foreignjudgments, and could__we_esteem the judgments or decrees of our own ~’cou7fs~ oJMsss. .validity ? In the case of McKim v. Odom, 3 Fairfield, 94, it was held, and, we think, upon good grounds, that debt will lie on a decree of a court of chancery, of a sister state. The reasoning of Mr. Justice Parris, and the authorities relied upon in that case, fully sustain the judgment. When we consider the high character of the judgments of courts of equity, the conclusiveness and absolute deference with which they have been regarded by the courts of common law, for the last fifty years, our surprise is, that any doubt could be entertained upon the subject. And' the only grounds upon which these doubts have proceeded, in any recent case, is, first, that the domestic courts of equity can better carry their own decrees into effect than the courts of common law. But, of this, the parties *235should judge for themselves. Courts of equity have frequently been known to lend their aid for the mere purpose of enforcing the judgment of a court of common law. There is no good reason why the courtesy should not be reciprocal. Second, it has been said, that the proceedings are not according to the course of the common law, and the original cause of action could not avail the party in a common law court. The same argument will render of no force the judgments and decrees of all foreign courts, almost, except those of Great Britain. The original cause of action is merged and lost. The only inquiry now is, does the decree impose an absolute and conclusive obligation upon the defendant ? Of this no one can doubt. This point was expressly so ruled in Henley v. Soper, 8 B. & C. 16; 15 Eng. C. L. 147. So, also, in the case of Post v. Neafie, 3 Caines, 22, and in Evans v. Tatem, 9 Serg. & Rawle, 252. I make no distinction between decrees of courts of equity in our own state and the other states. If there be any difference, it should be in favor of those of our own state, but there is none.
Judgment affirmed.